UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6014



ROBB M. HARKSEN,

                                            Plaintiff - Appellant,

          versus


D. A. BRAXTON; J. ARMENTROUT, Warden; S.
MULLINS,   Treatment   Program   Supervisor;
COUNSELOR KEGLEY; COUNSELOR LEWIS; K. MCCOY;
MS. LAWSON; L. HUFFMAN, Regional Director;
COUNSELOR JESSEE; J. FANIN; GENE JOHNSON,
Deputy Director; R. A. YOUNG; S. FLEMING; H.
DUNCAN,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-04-242)


Submitted:   June 17, 2005                  Decided:   July 7, 2005


Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Robb M. Harksen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Robb M. Harksen appeals the district court’s orders

dismissing without prejudice pursuant to 28 U.S.C. § 1915A(b)(1)

(2000) his complaint filed under 42 U.S.C. § 1983 (2000), for

failure to state a claim.*         We have reviewed the record and find no

reversible error in the district court’s dismissal of Harksen’s due

process and access to courts claims.             Accordingly, we affirm this

portion of the district court’s order for the reasons stated by the

district court.         See Harksen v. Braxton, No. CA-04-242 (W.D. Va.

Oct. 28, 2004); see also Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993) (holding that

dismissal without prejudice is final, appealable order where no

amendment      to     complaint   could   cure   deficiencies    identified    by

district court).

               With regard to Harksen’s Eighth Amendment claims, we find

that this portion of the district court’s order is not appealable.

Harksen may cure the defects identified by the court by filing an

amended complaint.           We therefore dismiss this portion of the

appeal.       See Domino Sugar, 10 F.3d at 1066-67.            We dispense with

oral       argument    because    the   facts    and   legal   contentions    are




       *
      Harksen also appeals from the district court’s order denying
his motion filed under Fed. R. Civ. P. 60(b). Because he failed to
challenge the court’s disposition of that motion in his informal
brief, he has waived appellate review of that order. 4th Cir. R.
34(b).

                                        - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                 AFFIRMED IN PART;
                                                 DISMISSED IN PART




                              - 3 -